     Case 3:20-cv-02425-JLS-MDD Document 15 Filed 01/21/21 PageID.102 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    AIMEE CORDOVA, individually and                     Case No.: 20-CV-2425 JLS (MDD)
      on behalf of other members of the public
12
      similarly situated,                                 ORDER GRANTING JOINT
13                                       Plaintiff,       MOTION TO STAY PENDING
                                                          MEDIATION
14    v.
15                                                        (ECF No. 13)
      BAE SYSTEMS, INC.; BAE SYSTEMS
16    TECHNOLOGY SOLUTIONS &
      SERVICES, INC.; and DOES 1–10,
17
      inclusive,
18                                    Defendants.
19
20         Presently before the Court is the Parties’ Joint Motion to Stay Pending Mediation
21   (“Joint Mot.,” ECF No. 13). The Parties assert that “[g]ranting the stay will allow the
22   parties to make a substantive attempt at resolution of this putative class action by engaging
23   in informal discovery and spending a full-day attempting to resolve the action in its entirety
24   after fully assessing the potential exposure in this putative class action.” Id. at 1.
25         Good cause appearing, the Court GRANTS the Joint Motion, STAYS the case until
26   and through July 1, 2021, and VACATES all pending deadlines in the above-captioned
27   matter. The Parties SHALL FILE a joint status report detailing the results of the mediation
28   ///

                                                      1
                                                                                 20-CV-2425 JLS (MDD)
     Case 3:20-cv-02425-JLS-MDD Document 15 Filed 01/21/21 PageID.103 Page 2 of 2



1    within seven (7) days of the conclusion of the stay or within seven (7) days after the date
2    of the mediation, whichever is earlier.
3          IT IS SO ORDERED.
4    Dated: January 21, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                             20-CV-2425 JLS (MDD)
